Name: Commission Regulation (EC) No 417/2004 of 5 March 2004 on the issue of system B export licences in the fruit and vegetables sector (oranges and apples)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0417Commission Regulation (EC) No 417/2004 of 5 March 2004 on the issue of system B export licences in the fruit and vegetables sector (oranges and apples) Official Journal L 068 , 06/03/2004 P. 0014 - 0014Commission Regulation (EC) No 417/2004of 5 March 2004on the issue of system B export licences in the fruit and vegetables sector (oranges and apples)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1),Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(2), and in particular Article 6(6) thereof,Whereas:(1) Commission Regulation (EC) No 2214/2003(3) fixes the indicative quantities for which system B export licences may be issued.(2) In the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for oranges and apples will shortly be exceeded. This overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector.(3) To avoid this situation, applications for system B licences for oranges and apples after 5 March 2004 should be rejected until the end of the current export period,HAS ADOPTED THIS REGULATION:Article 1Applications for system B export licences for oranges and apples submitted pursuant to Article 1 of Regulation (EC) No 2214/2003, export declarations for which are accepted after 5 March and before 16 March 2004, are hereby rejected.Article 2This Regulation shall enter into force on 6 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64).(2) OJ L 268, 9.10.2001, p. 8. Regulation as last amended by Regulation (EC) No 1176/2002 (OJ L 170, 29.6.2002, p. 69).(3) OJ L 332, 19.12.2003, p. 7.